Case: 1:18-cv-05369 Document #: 100 Filed: 01/16/20 Page 1 of 1 PageID #:2934

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Ubiquiti Networks, Inc.
                                         Plaintiff,
v.                                                         Case No.: 1:18−cv−05369
                                                           Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 16, 2020:


         MINUTE entry before the Honorable Jeffrey Cummings: Status hearing held. A
settlement conference in this case is set for 4/17/20 at 10:00 a.m. The parties are directed
to review and comply with Judge Cummings' Standing Order for settlement conferences.
Plaintiff's counsel shall provide its formal settlement demand letter to defense counsel by
3/27/20. The defendant shall provide its settlement offer in a letter to plaintiff's counsel by
4/3/20. The parties may not change these dates for exchange without first requesting leave
from the Court. Each party shall email a copy of its letter to Judge Cummings' chambers
on the same day that it is provided to opposing counsel. Each letter shall identify all of the
individuals who will be present at the conference for each party. The email address for
submission of settlement letters to the Court is:
Settlement_Correspondence_Cummings@ilnd.uscou rts.gov. Parties are reminded that
this is a firm settlement conference date and no continuance will be allowed absent
exigent circumstances.(rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
